Citation Nr: 1338542	
Decision Date: 11/22/13    Archive Date: 12/06/13

DOCKET NO.  06-17 485	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for a right shoulder disability.

2.  Entitlement to service connection for a low back disability.

3.  Entitlement to service connection for a cervical spine disability.

4.  Entitlement to service connection for a left hip disability.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Helena M. Walker, Counsel

INTRODUCTION

The Veteran served on active duty from April 1967 to March 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

In February 2012, the Board reopened the Veteran's claims and remanded them for further development.  The case has since been returned to the Board for adjudication.  

In addition to the paper claims files, the Veteran also has an electronic claims file in Virtual VA and VBMS.  The Board has reviewed both the paper and electronic claims files in rendering this decision.


FINDING OF FACT

In January 2013 and May 2013, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that he did not wish to pursue his service connection claims for right shoulder, low back, cervical spine, and left hip disabilities.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal for service connection for a right shoulder disability by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2012).

2.  The criteria for withdrawal of an appeal for service connection for a low back disability by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2012).

3.  The criteria for withdrawal of an appeal for service connection for a cervical spine disability by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2012).

4.  The criteria for withdrawal of an appeal for service connection for a left hip disability by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2012).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204. 

By way of some background, the Veteran filed a claim to reopen service connection for low back, cervical spine, and left hip disabilities in 2004.  It appears that the RO treated the Veteran's statements to include a request to reopen service connection for a right shoulder disability and entitlement to an increased rating for his service-connected left shoulder disability.  Of note, service connection for a left shoulder disability was originally awarded in a July 1978 rating decision.  He was assigned a 10 percent rating, effective January 1978.  

Following the 2004 claim, the Veteran was awarded an increased, 30 percent rating for his left shoulder disability in the July 2005 rating decision.  The 30 percent rating was effective in September 2004.  The Veteran did not appeal the rating assigned, and in the July 2005 Notice of Disagreement, his representative indicated they would only be appealing the issues that were denied in the July 2005 rating decision.  

In his May 2006 substantive appeal, the Veteran indicated that his right shoulder was never injured and VA's decision that referenced the right shoulder was in error as his injury was to his left shoulder and left side of the neck.  The Veteran went on to describe some symptoms in the left neck area.  At no time since the July 2005 decision did the Veteran indicate that he wished to appeal any decision related to the increased rating awarded for his left shoulder disability.  

In January 2013, the Veteran submitted a broad statement indicating that he wished to "discontinue this claim."  The Supplemental Statement of the Case, dated that same month, notes that the Veteran attempted to withdraw his claim.  The Appeal Management Center (AMC) indicated that the Veteran's withdrawal as to all four issues would not be effective until it is received by the Board.  The AMC provided the Veteran with the title and address for the Board to send another withdrawal request.  

In May 2013, the Veteran sent a letter to the Board indicating that he wished to address his claims as to the left shoulder, back, left hip, and left leg.  He described his claimed disabilities in service connection terms, noting a specific in-service history related to these injuries.  He noted that he would just like this evidence to be "entered into the record."  The Veteran stated, "[t]hank you for your time and consideration and I would like to stop going forward [with the claims].  I will continue to treat these problems through any doctors that may be able to help."  

For the reasons stated above, the Board finds that the Veteran effectively withdrew his appeal as to these four issues in his broad, January 2013 correspondence and May 2013 follow-up letter.  The Board is aware that the May 2013 letter is somewhat confusing as to which claims he was withdrawing, but upon review of the totality of the evidence outlined above, it is clear that the Veteran did not wish to further pursue these claims.  In other words, there remain no allegations of errors of fact or law for appellate consideration with respect to these four service connection claims.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.

ORDER

The appeal as to the issue of entitlement to service connection for a right shoulder disability is dismissed.  

The appeal as to the issue of entitlement to service connection for a low back disability is dismissed.  

The appeal as to the issue of entitlement to service connection for a cervical spine disability is dismissed.  

The appeal as to the issue of entitlement to service connection for a left hip disability is dismissed.  




____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


